PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Patent No. D, 942,013
Issue Date: January 25, 2022
Application No. 29/732,258
Filed: April 22, 2020
Attorney Docket No. D140-0003US
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



 This is a decision on the request for refund filed October 07, 2021.

The request for refund is GRANTED.

Applicant files the above request for refund of $110.00 stating, “Petition Fee 37 CFR 1.17… was electronically paid, and is the incorrect fee. The correct fees were charged to Requester’s deposit account on 08/18/2021”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, as the wrong petition fee was incorrectly paid on August 18, 2021, a total of $110.00 has been refunded to applicant’s credit card account on January 11, 2022.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions